Opinion issued July 14, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00862-CV
———————————
Willbros Engineers (U.S.), LLC, Cross-Appellant
V.
Panhandle
Eastern Pipe Line Company, LP, Cross-Appellee

 

 
On Appeal from the 269th District Court
Harris County, Texas

Trial Court Case No. 2008-20483
 

 
MEMORANDUM OPINION
          Cross-appellant, [1] Willbros Engineers (U.S.),
LLC, filed a motion to dismiss
its cross-appeal on May 11, 2011.  The certificate of conference indicates that cross-appellee,
Panhandle Eastern Pipe Line Company, LP, agrees to this motion.
          Without
passing on the merits of the case, we grant Willbros Engineers’ motion and
dismiss the appeal.  See Tex. R. App. P.
42.1(a)(1).  The motion does not indicate
an agreement of the parties regarding allocation of costs of the cross-appeal.  We therefore tax costs of the cross-appeal
against Willbros Engineers as cross-appellants. 
See Tex. R. App. P. 42.1(d).
PER CURIAM
 
Panel
consists of Justices Keyes, Higley, and Yates.[2]
 




[1]
          Panhandle Eastern Pipe Line
Company, LP, originally filed this appeal on October 7, 2010, challenging the
trial court’s September 17, 2010 ruling on Willbros Engineers’ motion to
dismiss.  The trial court subsequently
reconsidered its ruling on December 7, 2010, and Panhandle filed a motion to
dismiss its interlocutory appeal on December 10, 2010.  On January 20, 2011, this Court issued a
memorandum opinion and judgment dismissing Panhandle’s appeal.  Following the trial court’s December 7, 2010
ruling, Willbros Engineers filed a second notice of appeal challenging the new
ruling, which is the portion of this case currently before us.
 


[2]
          The Honorable Leslie B. Yates,
former Justice of the Fourteenth Court of Appeals, sitting by appointment.